DETAILED ACTION
Applicant’s response of 6/8/2021 has been entered and considered. Upon entering amendment and the examiner’s amendment below, claims 1, 9-11, 13, 18-20 have been amended. As a result, the previous rejection has been withdrawn.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mark D. Elchuk on 6/21/2021.
1.  (Currently Amended) A shared hybrid transfer switch for transferring power received by a Load from a preferred AC power source to an alternate AC power source, and for transferring power being received by the Load from the alternate AC power source to the preferred AC power source, the shared hybrid switch comprising: 
a first plurality of relay contacts enabling selective coupling between the preferred AC power source and the Load; 
each one of the first plurality of relay contacts having one side thereof connected together and able to receive power from the preferred power source; 
a second plurality of relay contacts enabling selective coupling between the alternate AC power source and the Load; 
a solid-state switch configurable between open and closed states; 

a first select one of the first plurality of relay contacts being connected at a first common connection point, and where the first select one of the first plurality of relay contacts helps to form one current path to the Load when closed and when the solid-state switch is in the closed state, and a first select one of the second plurality of relay contacts is also connected to the first common connection point, and helps to form a different current path to the Load when closed and when the solid-state switch is in the closed state; 
the solid-state switch configured to receive control signals from a controller, the solid-state switch being coupled in series with the Load, and on a first side with the first common connection point, and on a second side at a second common connection point, and to thus enable coupling to either the preferred AC power source or the alternate AC power source, and also able to be at least momentarily coupled with the first select ones of the first and second pluralities of relay contacts; and 
the solid-state switch being controlled such that it is turned on to be in communication with one or the other of the first select one of the first plurality of relay contacts or the first select one of the second plurality of relay contacts, and also with the Load, to provide a path for current flow to the Load from one of the preferred or alternate AC power sources being transitioned to, while second select ones of each of the first and second pluralities of relays are momentarily open, to thus enable a switching transition to be made from one of the preferred or alternate AC power sources to the other; and 
the first select ones of the first and second pluralities of relays enabling simultaneously fully isolating the solid-state switch from both of the preferred and alternate power sources when both of the first select ones of the first and second pluralities of relays are open.
Allowable Subject Matter
Claims 1-22 are allowed.

The claims are deemed to be directed to a nonobvious improvement over the prior art of record, particularly over Takeda (6465911), Frame (2006/0269186), and Brown (2014/0269860).
With respect to independent claim 1, the prior art of record, taken alone or in combination, does not teach the limitations “a first select one of the first plurality of relay contacts being connected at a first common connection point, and where the first select one of the first plurality of relay contacts helps to form one current path to the Load when closed and when the solid-state switch is in the closed state, and a first select one of the second plurality of relay contacts is also connected to the first common connection point, and helps to form a different current path to the Load when closed and when the solid-state switch is in the closed state; the solid-state switch configured to receive control signals from a controller, the solid-state switch being coupled in series with the Load, and on a first side with the first common connection point, and on a second side at a second common connection point, and to thus enable coupling to either the preferred AC power source or the alternate AC power source, and also able to be at least momentarily coupled with the first select ones of the first and second pluralities of relay contacts” in combination with “the first select ones of the first and second pluralities of relays enabling simultaneously fully isolating the solid-state switch from both of the preferred and alternate power sources when both of the first select ones of the first and second pluralities of relays are open”. The aforementioned limitations in combination with the rest of the limitations in claim 1 renders the claim non-obvious over the prior art of record.
With respect to independent claim 18, the prior art of record, taken alone or in combination, does not teach the limitations “

.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770.  The examiner can normally be reached on M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 



/RASEM MOURAD/               Examiner, Art Unit 2836                                             

/HAL KAPLAN/               Primary Examiner, Art Unit 2836